This defendant was charged by indictment with the offense of murder in the first degree. Was duly arraigned upon said indictment, pleaded not guilty, and was convicted by the jury of murder in the second degree, his punishment being fixed at imprisonment in the penitentiary for 15 years.
Judgement was pronounced accordingly from which this appeal is taken.
No bill of exceptions is contained in the transcript. This appeal therefore is upon the record proper. As the record appears free from all error, the judgment of the circuit court must be affirmed.
In the absence of a bill of exceptions, we are unable to review the action of the court in overruling defendant's motion for a new trial (Stover v. State, 204 Ala. 311, 85 So. 393); and for the same reason we are not in a position to pass upon the several written charges refused.
Affirmed. *Page 61